Title: From Thomas Jefferson to William Short, 14 December 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Eppington Dec. 14. 1789.

My last letter was written to you on our coming to anchor. Since that my time has been divided between travelling and the society of my friends, and I avail myself of the first vacant interval to give you the news of the country to which therefore I shall proceed without further prelude.

Marriages. Ben. Harrison of Brandon to a daughter of Mrs. Byrd.
Doctor Currie to a widow Ingles, daughter of a Mr. Aitcheson.
Polly Cary to a Mr. Peachy of Amelia.
N. Burwell of the grove to the widow of Colo. Baylor, a Page formerly.
Betsy Taliaferro to a Mr. Call.
Nancy Taliaferro to a Mr. Nicholas son of G. Nicholas Petersburg.
Becca Taliaferro toand she dead.
Two of R. Adams’s daughters to Marshall (brother of your acquaintance) the other to Mayo Carrington.
Peter Randolph of Chatsworth to Miss Southall of Wmsburgh.
Billy Cocke (of Bremo) to a daughter of W. Armistead of Hesse.
Your brother Peyton Short to Miss Sym, daughter of a Mr. Sym formerly member of Congress for Jersey, and one of the partners in the great purchases of lands made of Congress. Your brother is to bring his wife to New York in the spring, then to come here alone to persuade his friends and particularly your sisters to go with him to Kentuckey, to which place he will return again by New York.
Deaths.

Colo. Dick Cary, the judge.
James Cocke of Wmsburg.
Governor Caswell of Carolina.
Colo. Taliaferro near Wmsburgh.
Colo. Jordan of Buckingham.
Mrs. Harris of Powhatan.
Mrs. Norton.
Mrs. Digges (wife of Colo. Dudley D.).
Mrs. Nicholas, widow of R. C. Nicholas.
Mrs. Lindsay, wife of Reuben Lindsay.
Terence, your servant.
Your sister Edmund’s death you know of.

Miscellaneous events. Mr. Wythe has abandoned the college of Wm. & Mary, disgusted with some of the conduct of the professors, and particularly of the ex-professor Bracken, and perhaps too with himself for having suffered himself to be too much irritated with that. The visitors will try to condemn what gave him offence and press him to return: otherwise it is over with the  college. Mr. Henry at the present session made an unsuccesful attempt to get a portion of the revenues of Wm. & Mary transferred to Hampden Sidney: that academy, too, abandoned by Smith is going to nothing, owing to the religious phrensy they have inspired into the boys young and old, which their parents have no taste for. North Carolina has acceded to the new constitution by a great majority. We have not heard whether at the same time they accepted the new amendments. These have been accepted by our House of delegates, but will probably not be so, entire, by the Senate, ⅞ of whom are antifederal. Rhode island has again refused the new constitution. Antifederalism is not yet dead in this country. The gentlemen who opposed it retain a good deal of malevolence towards the new government. Henry is it’s avowed foe. He stands higher in public estimation than he ever did. Yet he was so often in the minority in the present assembly that he has quitted it, never more to return, unless an opportunity offers to overturn the new constitution. E. Randolph made a proposition to call a convention to amend our form of government. It failed as he expected.—Our new Capitol when the corrections are made of which it is susceptible will be an edifice of first rate dignity. Whenever it shall be finished with the proper ornaments belonging to it (which will not be in this age) it will be worthy of being exhibited along side the most celebrated remains of antiquity. It’s extreme convenience has acquired it universal approbation. There is one street in Richmond (from the bridge strait on towards Currie’s) which would be considered as handsomely built in any city of Europe. The town below Shockoe creek is so deserted, that you cannot get a person to live in a house there rentfree. Mayo’s bridge is repaired and brings him in about 20. dollars a day. He will be obliged however to take it away during two or three months of the year, for fear of floods. He has taken advantage of two islands so that it consists of three bridges, the first and second of which, next to Richmond, are of pontoons, the third is on boats. There is 2200 feet of bridge in the whole. The canal from Westham will be opened three days hence and the canoes then come to Broadrock, within 2. miles of Richmond. It will be 3. years before the residue will be finished. There are two locks only, and will be no more. Our neighborhood at Monticello is much improved. Colo. Monroe is living at Charlottesville; so is John Nicholas of Buckingham who is married to Louisa Carter of Wmsburgh. A Colo. Bell is there also, who is said to be a very good man. Doctr. Gilmer where Dick Harvie lived: the latter with his mother &c.  gone to Georgia. Molly Nicholas keeps batchelor’s house in Williamsburg. So does Polly Stith. And Becca Lewis (sister of Warner) is coming there to do the same. Tabby Eppes has not yet come to that resolution. Brackenridge whom you knew lives at the globe near J. Cole’s. Wilson Nicholas lives in Albemarle also, on the great river. Joshua Fry has sold his lands there to E. Randolph, who by this and other purchases has embarrassed himself a good deal.
Appointments. Supreme court. Mr. Jay, J. Rutledge, Wilson, Cushing, Rob. H. Harrison. J. Blair. Every state forms a District, and has a District court. E. Pendleton was appointed District judge of Virginia: but he refuses. Several Districts form a Circuit (of which there are three in the whole) the circuit court is composed of two of the supreme judges and the judge of the District wherein they are sitting. So that the latter need never go out of his state: whereas the supreme judges will be to make four journies a year, two to New York, two to the District courts of their circuit. Marshall is Attorney for the District court of Virginia, and E. Carrington marshal of it, i.e. sheriff. E. Randolph is Attorney General for the Supreme court and removes to New York the beginning of next month. Osgood is Postmaster general. Salaries are as follows.


Secretary
of state
3500.
Dollars



of the Treasury
3500.




of war
3000.



Comptroller of the treasury
2000.



Auditor

1500.



Treasurer

2000.



Register

1250.



Governor of the Western territory
2000.



Judges of the Western territory
800.



Assistant of Secretary of treasury
1500.




of Secretary of state
800.




of Secretary of war
600.



Congress have suppressed the Secretaryship of foreign affairs, and put that and the whole domestic administration (war and finance excepted) into one principal department, the person at the head of which is called the Secretary of state. When I arrived at Norfolk I saw myself in the newspapers nominated to that office; and here I have received the commission and President’s letter. In this however he very kindly leaves it optional in me to accept of that  or remain at Paris as I chuse. It was impossible to give a flat refusal to such a nomination. My answer therefore is that the office I hold is more agreeable to me, but yet if the President thinks the public service will be better promoted by my taking that at New York I shall do it. I do not know how it will end; but I suppose in my remaining as I am.—Frugality is a good deal restored in this country, and domestic manufactures resumed. Mr. Skipwith, who is here, promises me to write you fully on your affairs. I made up a bundle of newspapers for you, but I shall endeavor to send them clear of postage, so that they may get separated from this. Tomorrow I go on with Mr. Skipwith to his house, and then plunge into the Forests of Albemarle. You will not hear from me again till I go to New York which will be in March. Remember me to all my friends who may ask after me, as if I had here named them; and believe me to be your affectionate friend & servt.,

Th: Jefferson

